Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to the applicant's amendment submitted on 11/25/2021 and 12/09/2021. Claims 1, 4, 7, 12, 26 and 28 have been amended. Claims 3, 5, 9-11, and 14-20 have been previously canceled. The drawings have been amended with a replacement sheets and OK to enter. Thus, claims 1-2, 4, 6-8, 12-13 and 21-31 are currently pending in the instant application.
Interview Summary
The applicant, Marvin Motsenbocker (Registration No. 36,614), contacted the examiner on 12/09/2021 for discussing a proposed amendment, and also to clarify some claim languages in order to place the application in allowance condition. The applicant sent in a proposed amendment on 12/09/2021, and agreed to authorize the examiner to fix the claims in the examiner's amendment. The amendment is outlined in the examiner’s amendment below.
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Marvin Motsenbocker on 12/09/2021.

The application has been amended as follow:
1.	(Currently Amended)	An electrical apparatus that powers a string of series-connected light emitting diode (LED) light fixtures from a power source without changing voltage, comprising:  	an input that can accept the power source of at least 100 volts DC or 100 volts root-mean-square AC;     an output that connects to a load comprising a series string of LED lights having a voltage up to 50% higher than that needed to power the string of series LED lights;	a semiconductor switch that interrupts current between the input and for supplying current to the series string of LED lights,	wherein the electrical apparatus does not change voltage to the LED light fixtures.  2.	(Currently Amended) 	The electrical apparatus of claim 1, wherein the PWM controller provides a duty cycle to the semiconductor switch of at least 17-97 percent to cover an input voltage that is at least 20% higher than the voltage needed by the series string of LED lights.4. 	(Currently Amended)	The electrical apparatus of claim 1, comprising	at least two semiconductor switches that interrupt current between the input and at least two respective loads;	one or more current sensors that senses an average current to the load for each of the respective semiconductor switches;	and [[a]] the PWM controller that responds to the signal from the one or more current sensors and modulates the average current for each of the respective 
6.	(Currently Amended) 	The electrical apparatus of claim 1, wherein the power source comprises a solar electric power source and a backup power source connected in parallel such that when the solar electric power source is insufficient to power the LED light fixtures, the backup power supplants the power without a voltage changer.
7.	(Currently Amended)	The electrical apparatus of claim 6, wherein the backup power is an AC power having a root mean square voltage that is at least 2 volts lower than a maximum power point (Vmax) voltage of [[the]] a solar power.
8.	(Currently Amended)	The electrical apparatus of claim 1, further comprising a lower priority semiconductor switch to another load that consumes unused solar energy when lights are off or the lights cannot consume all of the available solar energy.
12.	(Currently Amended)	The electrical apparatus of claim 1, wherein the electrical apparatus comprises a first input for a solar electric power source and a second input for a second alternating power source connected in parallel such that when the solar electric power source is insufficient to power the LED light fixtures, the second alternating power source supplants the power without a voltage changer.
13.	(Currently Amended)	The electrical apparatus of claim 8, further comprising a feed-forward voltage control that monitors the solar power source voltage andlimits loading of the solar power source voltage below a threshold value.
21.	(Currently Amended) 	A string of LED lights that is powered by the electrical apparatus of claim 1, wherein each LED light of the string of LED lights comprises a power input connected in series with the other LED lights, and each LED light further comprises a bypass circuit connected in parallel with the power input and that keeps the string of lights powered when the connected LED light burns out. electrical apparatus that merges DC power from solar panels with back up power to provide power to a load, comprising:	     an input that accepts DC power from the connected solar panels that has a voltage output up to 50% higher than that needed to power the load; 	an input that accepts backup electrical power that is at least 2 volts lower than [[the]] a maximum power point (Vmax) of the connected solar panels;
an output that connects to the load;   	a semiconductor switch that interrupts current between the input and the load;	a current sensor that senses an average pulsed current to the load and outputs a signal; and	a pulse width modulation (PWM) controller that responds to the signal from the current sensor and modulates the average current by modulating the duty cycle of the semiconductor switch for supplying current to the series string of LED lights,	wherein the electrical apparatus does not change voltage to the load and wherein the solar panels and backup power smoothly cooperate to provide power to the load via their parallel connection.   

27.	(Currently Amended) 	The electrical apparatus of claim 26, wherein the load comprises multiple series connected heaters. 
28.	(Currently Amended)	A light that is connected within a series connected set of lights to the electrical apparatus of claim 26, comprising:	a power input with light emitting diodes (LEDs) connected thereto; and
	a bypass circuit connected in parallel with the power input, and configured so that when the LEDs connected to the power input burn out and form an open circuit, the bypass circuit shorts the power input, allowing power to flow in the series string LED light fixtures.

Allowable Subject Matter
Claims 1-2, 4, 6-8, 12-13 and 21-31 are allowed.
The following is an examiner's statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claims 1 and 26 including:
“a semiconductor switch that interrupts current between the input and a the load; a current sensor that senses an average pulsed current to the load and outputs a signal; a pulse width modulation (PWM) controller that responds to the signal from the current sensor and modulates the average current by modulating the duty cycle of switching the semiconductor switch for supplying current to the series string of LED lights, wherein the electrical apparatus does not change voltage to the LED light fixtures.”
Comparing to the prior art of the record, because none of the prior art references of the record, either stand alone or in combination, has taught or suggest the above mentioned features in combination with other limitations recited in the claims above. Therefore, the claims seemed patentable over the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        12/09/2021